Citation Nr: 0716253	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-37 762	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than July 21, 
2003 for an award of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).

2.  Entitlement to an increased evaluation for interveterbral 
disc disease of the lumbosacral spine with radiculopathy, 
currently evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Appellants


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The appellant served on active duty for training from 
September 1965 to January 1966.

This matter comes before the Board of Appellants' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Appellants Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO awarded entitlement to 
TDIU, effective July 21, 2003. 

This appeal also stems from a July 2004 rating action, 
wherein the RO continued a 60 percent disabling rating for a 
service-connected low back disability.  



FINDINGS OF FACT

1.  By a March 1998 rating action, the RO increased the 
disability rating for intervertebral disc disease of the 
lumbar spine from 40 to 60 percent, effective February 11, 
1997, date of receipt of the veteran's claim for an increased 
rating.

2.  The veteran's formal application for TDIU was received by 
the RO on July 21, 2003.  He reported that he had last worked 
full-time in June 1994.

3.  A July 31, 1997 VA examination served as an informal 
claim for TDIU.  Entitlement to TDIU was first factually 
ascertainable more than one year prior to that date.

5.  The veteran's low back disability is manifested by 
limitation of forward flexion to 30 degrees with mild 
incomplete paralysis of the sciatic nerves.



CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of July 
31, 1997, but no earlier, for a grant of TDIU have been met. 
38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2006).

2.  The criteria for a rating in excess of 60 percent for 
interveterbral disc disease of the lumbosacral spine with 
radiculopathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5243 (2003 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  The veteran, through his representative has 
argued for an effective date of July 31, 1997 for the grant 
of TDIU.  Because that effective date is being granted in 
this decision, further assistance is unnecessary to aid the 
appellant in substantiating this claim. 

Regarding the veteran's increased rating claim, the RO 
provided VCAA notice to the appellant in an October 2003 
letter.  The letter provided notice of the evidence necessary 
to substantiate his increased evaluation claim.  The letter 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  It 
did not explicitly tell him to submit relevant evidence in 
his possession.  It did, however, invite him to submit 
evidence in support of the claim, and thereby, put him on 
notice to submit pertinent evidence.  While the veteran has 
not been provided notice with respect to effective dates, 
there is no prejudice in such omission because his increased 
evaluation claim is being denied and no effective date is, 
therefore, being set.

All pertinent and identified records have been obtained and 
he was afforded a contemporaneous VA examination in October 
2003, and there is no evidence of a change in the disability 
since that examination.  Extensive VA outpatient reports 
pertaining to the low back, along with unrelated 
disabilities, are of record.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's lumbar spine condition since he was 
last examined.  There are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes that the October 2003 
examination in this case is adequate upon which to base a 
decision.

In addition, a review of the records reflects that the 
veteran has reported being in receipt of disability benefits 
from the Social Security Administration (SSA) because of his 
"back and stress problems." (see, July 1997 VA spine 
examination report).  As the increased rating claim is 
decided on the basis of the current severity of the 
disability and the SSA records pertain to a period long 
before the current increased rating claim, they are not 
pertinent to that claim.  Cf. Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).

VA has complied with its duty to assist the veteran under the 
VCAA.  38 U.S.C.A. § 5103A..

II.  Earlier Effective Date Claim-TDIU

Laws and Regulations-general

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

A claim for TDIU is, in essence, a claim for an increased 
rating.  
Norris v. West, 12 Vet. App. 413, 420-21 (1999).

If an increase in disability occurred within one year prior 
to the date of claim, the increase is effective as of the 
date the increase was "factually ascertainable." If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of claim.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2006).

The date of a VA outpatient or hospital examination, or the 
date of admission to a VA or uniformed services hospital, 
will be accepted as the date of receipt of a claim.  See 38 
C.F.R. § 3.157(b)(1) (2006).  Said provision applies in those 
circumstances in which the reports relate to examination or 
treatment of a disability for which service connection has 
previously been established.  Id. In addition, the date of 
receipt of evidence from a private physician or layman will 
be accepted when the evidence furnished by or in behalf of a 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2) (2006).

Once an appellant submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met; since the appellant has effectively filed an 
informal claim, the VA must consider TDIU. Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).

Factual Background

By an April 1970 rating action, the RO granted service 
connection for lumbosacral strain and an initial disability 
rating of 20 percent was assigned.  The 20 percent rating was 
reduced to 10 percent in a November 1975 rating action.  By 
an April 1983 rating action, the RO increased the rating 
assigned to the service-connected low back disability from 10 
to 40 percent.  

On VA examination in March 1990, the veteran reported that he 
was employed as a clerk.

VA outpatient treatment records dated in December 1996, make 
no mention of the veteran's employment status.

On February 11, 1997 the veteran claimed entitlement to an 
increased rating for his back disability.  He made no mention 
of his current employment.

By a March 1998 rating action, the RO increased the rating 
assigned to the service-connected intervertebral disc 
syndrome with radiculopathy, from 40 to 60 percent, effective 
February 11, 1997.

On VA back examination on July 31, 1997, the veteran reported 
that after undergoing a second back surgery in 1980 (initial 
back surgery was performed in 1972), he was unable to perform 
labor-type work.  He stated that he had obtained a business 
degree and eventually worked in retail, until he became 
unemployed in 1994.  The VA examiner noted that the veteran 
was in receipt of Social Security benefits.  After an 
examination of the spine, the examiner entered a diagnosis of 
disk degenerative disease of the lumbosacral spine.  The 
examiner further commented that the veteran was totally 
disabled, presumably due to his low back disability.  

A formal claim for TDIU benefits was filed on July 21, 2003.  
In his application the appellant reported that he had last 
worked full-time in retail in June 1994.

An October 2003 VA spine examination report contains an 
opinion that the appellant was highly unlikely able to 
maintain any gainful employment due to his spine condition.  

Analysis

As noted above, effective February 11, 1997, the appellant's 
service-connected low back disability was rated as 60 percent 
disabling.  This was the date of his claim for an increased 
rating.  Records dated between the 1990 VA examination and 
the July 1997 VA examination do not mention that the veteran 
was unemployed.  As such, these records could not serve as an 
informal claim for TDIU.  Roberson, 38 C.F.R. § 3.155-3.157.

The veteran did claim entitlement to, and was granted Social 
Security disability benefits sometime between 1994 and the 
July 1997 VA examination.  There is, however, no legal or 
regulatory provision permitting a claim for Social Security 
benefits to be recognized as a claim for TDIU.

The July 31, 1997 examination contains information suggesting 
that the veteran was unemployed due to his service connected 
back disability.  The examination report met the criteria for 
an informal claim for TDIU.  It is deemed to have been 
received on the date of the examination.  38 C.F.R. 
§ 3.157(b)(1) (2006).  

A remaining question is whether the July 31, 1997 claim 
remained pending.  The Court has recently held that a 
reasonably raised claim remains pending until there is either 
a recognition of the substance of the claim in an RO decision 
from which a claimant could deduce that the claim was 
adjudicated or an explicit adjudication of a subsequent 
"claim" for the same disability.  Ingram v. Nicholson, NO. 
03-2196 (May 23, 2007).  Following the July 31, 1997 claim 
there was no adjudication of entitlement to TDIU until the 
November 2003 decision granting that benefit.  There was, 
thus, never a final adjudication of the July 31, 1997 claim. 

On the July 31, 1997 examination, the veteran reported that 
he had been unemployed for several years.  Thus, his 
unemployability was factually ascertainable more than one 
year prior to the claim.  As discussed above the proper 
effective date of increase in such a case is the date of 
claim.  Harper.  An effective date of July 31, 1997 for the 
grant of TDIU is granted.

III.  Increased Evaluation Claim

General Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Orthopedic considerations

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Specific spine rating criteria

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The veteran was informed of 
the aforementioned regulatory changes in an October 2004 
statement of the case. 

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003. However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000 
(April 10, 2000).

The veteran's intervertebral disc disease of the lumbosacral 
spine with radiculopathy has been assigned a 60 percent 
evaluation under former Diagnostic Code 5293 [intervertebral 
disc syndrome].  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under the former provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  Id.

A maximum 60 percent rating was assigned for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating attack was defined as 
a period of physician prescribed bed rest.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, a 
100 percent rating was assigned for residuals of a vertebral 
facture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
A 100 percent rating was also provided under Diagnostic Code 
5286, for ankylosis at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type). 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).

A maximum 40 percent rating was provided for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Criteria for rating neurologic disabilities did not change 
during the course of this appeal and are described below.

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  

The veteran's intervertebral disc syndrome with radiculopathy 
is currently rated as 60 percent disabling under 38 C.F.R. 
4.71a, Diagnostic Code 5243 (2006).  Diagnostic Code 5243 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  See 38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a maximum 60 percent rating 
is assigned for intervertebral disc syndrome with 
incapacitation episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  Thus, the veteran is to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 100 percent rating for unfavorable ankylosis 
of the entire spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A 50 percent rating is provide for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent rating is 
provided where forward flexion of the thoracolumbar spine is 
30 degrees or less.  Id.

The rating schedule provides that neuritis of a peripheral 
nerve characterized by loss of reflexes is to be rated on the 
scale provided for injury to the nerve with a maximum 
equivalent to severe incomplete paralysis.  The maximum that 
can be awarded for neuritis of the sciatic neuritis of the 
sciatic nerve not manifested by such organic changes will be 
equivalent to moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).

Complete paralysis of the sciatic nerve where the foot 
dangles and drops, no active motion is possible of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost warrants an 80 percent rating.  A 60 percent 
rating is provided for severe incomplete paralysis of the 
sciatic nerve with marked muscle atrophy.  A 40 percent 
rating is provided for moderately severe incomplete 
paralysis; and a 20 percent rating for moderate incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Analysis

As the veteran is already in receipt of the maximum rating 
available on the basis of incapacitating episodes, a higher 
evaluation would be warranted only on the basis of evaluation 
on the basis of orthopedic and neurologic impairment.  The 
most recent examination showed that the veteran had forward 
flexion limited to 30 before functional factors affected his 
motion.  

Under the general rating formula, such limitation warrants a 
40 percent rating.  Given that he had significant motion, he 
could not qualify for a higher evaluation on the basis of 
ankylosis.

The veteran was also found to have neurologic impairment 
consisting of slight sensory loss in the lateral aspect and 
part of the dorsum of the left foot, 4 out of 5 motor 
strength, 2 plus knee reflexes, and 0 to 1 plus ankle 
reflexes.  As his reflexes were present, albeit diminished, 
and the other neurologic impairments were mild, the veteran 
had no more than mild incomplete paralysis.  Mild incomplete 
paralysis of the sciatic nerves warrants a 10 percent rating. 

If the 40 percent rating for the orthopedic manifestations is 
combined with 10 percent ratings for the neurologic 
impairment, a combined rating of 50 percent is achieved.  
38 C.F.R. § 4.25.  These criteria do not provide a basis for 
an evaluation in excess of the current 60 percent.

The Board recognizes the veteran's complaints of lumbar spine 
pain and flare ups.  The Court has held, however, that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable 
where the veteran is in receipt of the highest rating for 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

For these reasons, the weight of the evidence is against the 
grant of an increase rating for the back disability.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

IV.  Extraschedular Consideration

Finally, consideration has been given to the assignment of a 
higher evaluation on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1).  In the veteran's case, a basis for 
assigning an extra-schedular rating is not shown.  There is 
no evidence that the service-connected lumbar spine 
disability necessitated frequent periods of hospitalization 
since his surgery in 1980.  He is already in receipt of TDIU 
based entirely on the back disability.  To the extent that 
the veteran's service-connected lumbar spine disability 
interfered with his employability, the TDIU and 60 percent 
rating compensate for that impairment.  Thus, referral for 
consideration of an extraschedular evaluation is not 
warranted. Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An effective date of July 31, 1997, for the award of TDIU is 
granted.

An increased evaluation for intervertebral disc disease of 
the lumbosacral spine with radiculopathy is denied. 


____________________________________________
Mark D. Hindin
Appellants Law Judge, Board of Appellants' Appeals


 Department of Appellants Affairs


